DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 16 April 2021 has been entered. Claims 1, 3 and 5-8 have been amended. Claims 2 and 9 have been cancelled. No claims have been added. Therefore, claims 1, 3-8 and 10-15 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 33 recites “a certain part of the user body”. It is unclear if the limitation is the same as or different from “a part of the user body” as recited in lines 26-27 of claim 1. 
Regarding claim 8, line 24 recites “a certain part of the user body”. It is unclear if the limitation is the same as or different from “a part of the user body” as recited in lines 18 of claim 8.
Regarding claim 15, lines 18-19 recites “select at least one among the displayed at least one of the recommended information” and it is unclear as to what the “at least one among” is referring to, is it referring to recommended information or something else within the recommended information, furthermore it is unclear if the applicant is trying to redefine the number of recommended information, due to the usage of “at least one of the recommended information”, as line 16 recites a single one of “recommended information”. Therefore, lines 18-19 are suggested to be changed to --select at least one recommendation from among the displayed recommended information--. Line 27 recites “a part of the user body”. It is unclear if the limitation is the same as or different from “a 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016/0263375 A1) in view of Shafieloo (2016/0030281 A1), Martin (2004/0118831 A1) and Rice et al. (2013/0213147 A1).
Regarding claim 1, in figures 1-8 Wu discloses an electronic device (wearable device 2) to be worn on a user body (the electronic device is worn on the feet on the user, see para. [0033]), the electronic device 2 comprising: a sensor (conductive media 22/23) configured to sense the user body and generate body condition information (the sensor 22/23 senses physiological information regarding the user’s body, see para. [0042]); an operation implementing device (insole 21) comprising circuitry and configured to perform a health care operation having an operation state from among a plurality of operation states (the operation implementing device 21, comprising circuitry used to connect to a motherboard 241, performs a health care operation having a state of a plurality of states including a state of providing an electro-therapeutic massage and a state of using the sensor 22/23 to generate the user’s body condition information, see 
Wu does not disclose that the user selection from among the plurality of operation states of the operation implementing device is based on transmitted body condition information and transmitted information about the operation state or that the user control information comprises information for controlling a recommendation selected via the user interface.
In figures 2-3 and 20 and Shafieloo teaches that an external device 15 includes a user selection from among the plurality of operation states of the operation implementing device 110 is based on transmitted body condition information and transmitted information about the operation state or that the user control information comprises information for controlling a recommendation selected via the user interface (the operation implementing device 110 includes sensors which receive body condition information data, as range of motion and movement data of the foot of the user, from the user and the external device 15 includes a user interface, which analyzes the body condition information, and displays suggestions to the user in the form of modified treatment patterns and intensities for the user to select so that the user is capable of receiving a personalized massage based on their body condition information, see abstract and paras. [0013], [0043]-[0050], [0053], [0058] and [0079]). It would have 
The modified Wu device does not disclose that the health care operation comprises at least one of adjusting a temperature of a part of the user body and adjusting a humidity of the part of the user body.
In figures 1-2 Martin teaches that a health care operation comprises adjusting a temperature of a part of the user body (a thermoelectric module 10 adjusts the temperature of the foot of the user when a temperature sensor 13 senses a temperature outside of a desired temperature range, see paras. [0033]-[0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu massage device with the addition of a thermoelectric module and to have modified the modified Wu processor to perform a health care operation of adjusting a temperature of a part of the user body as taught by Martin to provide more comfort to the user when the wearable device is worn.
The modified Wu device discloses that the body condition information comprises information about the temperature (see paras. [0033]-[0035] of Martin), but does not discloses that the body condition information comprises information about the humidity and an applied pressure of the part of the user body.

The modified Wu device does not disclose that the body condition information includes information about vibration on the part of the user body.
In figure 2 Shafieloo teaches that accelerometer sensors are used to obtain body condition information that includes information about vibration on the part of the user body (accelerometer sensors are placed near the ankle of the user to obtain the movement of the foot of the user to determine the range of motion of the user via vibration applied to the foot when the user is in motion, see paras. [0031] and [0049]-[0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu sensors to include an accelerometer for obtaining information about vibration on the part of the user body as taught by Shafieloo to more accurately determine what recommended information should be provided to the user, see para. [0013] of Shafieloo.

Regarding claim 8, in figures 1-8 Wu discloses the method of controlling an electronic device (wearable device 2) to be worn on a user body (the electronic device is worn on the feet on the user, see para. [0033]), the method comprising: sensing, by a sensor (conductive media 22/23) of the electronic device, the user body and generating body condition information (sensor 22/23 senses and generates body condition information related to the user’s physiological status, see para. [0041]); performing, by an operation implementing device (insole 21) of the electronic device, which comprises circuitry, a health care operation having an operation state from among a plurality of operation states (operation implementing device 21, comprising circuitry to connect to a motherboard 241 is actuated to perform either an electro-therapeutic massage or to continuously provide updated body condition information, see paras. [0039]-[0042]); transmitting, by a communication circuitry (Bluetooth chipset module 242) of the electronic device the body condition information and information about the operation state to an external device (mobile device 3; the operation implementing device 21 is controlled by a motherboard 241 to transmit the body condition and the status of the operation implementing device’s 21 operation state using Bluetooth chipset module, see 
Wu does not disclose that the user selection from among the plurality of operation states of the operation implementing device is based on transmitted body condition information and transmitted information about the operation state or that the user control information comprises information for controlling a recommendation selected via the user interface.

The modified Wu method does not disclose that the health care operation comprises at least one of adjusting a temperature of a part of the user body and adjusting a humidity of the part of the user body.

The modified Wu method discloses that the body condition information comprises information about the temperature (see paras. [0033]-[0035] of Martin), but does not discloses that the body condition information comprises information about the humidity and an applied pressure of the part of the user body.
In figure 3 Rice teaches that body condition information of the user comprises information about the humidity and an applied pressure of the part of the user body (a pressure sensor 16 senses an applied pressure of the foot of the user, see para. [0120], and a humidity sensor sense the humidity of the part of the user body, see para. [0187], the applied pressure and humidity being sent to a processor 202, see para. [0186]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu processor to obtain humidity data and an applied pressure of the part of the user body as body condition information as taught by Rice to record performance data of the user while the wearable device is in use, see para. [0094] of Rice.

In figure 2 Shafieloo teaches that accelerometer sensors are used to obtain body condition information that includes information about vibration on the part of the user body (accelerometer sensors are placed near the ankle of the user to obtain the movement of the foot of the user to determine the range of motion of the user via vibration applied to the foot when the user is in motion, see paras. [0031] and [0049]-[0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu sensors to include an accelerometer for obtaining information about vibration on the part of the user body as taught by Shafieloo to more accurately determine what recommended information should be provided to the user, see para. [0013] of Shafieloo.
Regarding claim 10, the modified Wu method discloses that the health care operation comprises providing a massage to the user body (the operation implementing device 21 uses the power received from a battery 243, which comprises circuitry used to connect to the operation implementing device 21 and processor 241, to provide an electro-therapeutic massage as a health care operation, see figs. 3-6 and paras. [0035] and [0039]-[0042] of Wu).
	Regarding claim 15, in figures 1-8 Wu discloses a display device (wearing portion 2 and display unit 33) comprising: a display (display unit 33); a storage configured to store reference health information (a cloud data storage is used to store reference health information, see para. [0037]); a communication circuitry (Bluetooth unit 32 and Bluetooth chipset module 242 and connective circuitry in a wearable device 2, see para. 
Wu does not disclose that the recommending a health care function is based on the identified user health conditions, that the display includes recommended information, that based on a user input being received via the user interface, select at least one among the displayed at least one of the recommended information or that the communication circuitry generates user control information for controlling the selected at least one of the recommended information.
In figures 2-3 and 20 and Shafieloo teaches that an external device 15 includes a display recommending a health care function is based on identified user health conditions, the display including recommended information and, based on a user input being received via a user interface, the external device 15 selects at least one among 
The modified Wu device does not disclose that the health care operation comprises at least one of adjusting a temperature of a part of the user body.
In figures 1-2 Martin teaches that a health care operation comprises adjusting a temperature of a part of the user body (a thermoelectric module 10 adjusts the temperature of the foot of the user when a temperature sensor 13 senses a temperature 
The modified Wu device discloses that the body condition information comprises information about the temperature (see paras. [0033]-[0035] of Martin), but does not disclose that the body condition information comprises information about the humidity and an applied pressure of the part of the user body.
In figure 3 Rice teaches that body condition information of the user comprises information about the humidity and an applied pressure of the part of the user body (a pressure sensor 16 senses an applied pressure of the foot of the user, see para. [0120], and a humidity sensor sense the humidity of the part of the user body, see para. [0187], the applied pressure and humidity being sent to a processor 202, see para. [0186]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu processor to obtain humidity data and an applied pressure of the part of the user body as body condition information as taught by Rice to record performance data of the user while the wearable device is in use, see para. [0094] of Rice.
The modified Wu device does not disclose that the body condition information includes information about vibration on the part of the user body.
.
Claims 4, 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shafieloo, Martin and Rice et al. as applied to claims 3 and 10 above, and further in view of Zummer et al. (7,614,168 B1) and Rosenberg (2006/0248750 A1).
Regarding claim 4, the modified Wu device does not disclose that the massage device comprises a plurality of projections which are arranged corresponding to the certain part of the user body and capable of selectively protruding, and the operation state comprises at least one of a protruding state and a protruding extent of each of the plurality of projections.
In figures 5A-5C Zummer teaches that a massage device 10 comprises a plurality of projections 36/38 which are arranged corresponding to a certain part of the user body and capable of selectively protruding (the projections 36/38 are controlled to selectively protrude to provide a massage to alternate areas of the user’s foot, see col. 
The modified Wu device does not explicitly disclose that the massage device’s driver is controlled via user control information sent from the external device.
Rosenberg teaches that an external device transmits user control information to control a massage device 10 (projections 12/14/16 within the massage device 10 are controlled by the user’s input, the input being that of how much fluid a driver 27/28 provides to the projections 12/14/16, which is transmitted from a mobile phone, see para. [0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device and processor of the modified Wu device to control the driver of the massage device as taught by Rosenberg to allow the user to control the intensity of the massage provided by the massage unit’s plurality of projections, see para. [0038] of Rosenberg.
Regarding claim 6, the modified Wu device discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of 
In figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an electrorheological fluid to the plurality of projections 12/14/16, and apply an electric field to a projection of the plurality of projections 12/14/16 to be protruded among the plurality of projections (the driver 27/28 allows electrorheological fluid to be supplied to the plurality of projections 12/14/16 via valves in the conduits 27 of the driver 27/28 and an electro/magnetic field generator 28 of the driver 27/28 applies an electric field to one or more of the plurality of projections 12/14/16 to have the selected projection or projections protrude, see paras. [0028]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu driver and fluid to supply an electrorheological fluid to the plurality of projections, and apply an electric field to a projection to be protruded among the plurality of projections as taught by Rosenberg to provide a low power system capable of rapidly protruding a selected projection or projections, see paras. [0001] and [0026] of Rosenberg.
Regarding claim 7, the modified Wu device discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of projections 36/38 (of Zummer), see col. 5, lines 49-64 of Zummer, but does not disclose that the massage device comprises a driver configured to supply a magnetorheological 
In figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an magnetorheological fluid to the plurality of projections 12/14/16, and apply a magnetic field to a projection to be protruded among the plurality of projections 12/14/16 (the driver 27/28 allows magnetorheological fluid to be supplied to the plurality of projections 12/14/16 via valves in the conduits 27 of the driver 27/28 and an electro/magnetic field generator 28 of the driver 27/28 applies a magnetic field to one or more of the plurality of projections 12/14/16 to have the selected projection or projections protrude, see paras. [0028]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu driver and fluid to supply an magnetorheological fluid to the plurality of projections, and apply a magnetic field to a projection to be protruded among the plurality of projections as taught by Rosenberg to rapidly protrude selected projection or projections, see paras. [0001] and [0027] of Rosenberg.
	Regarding claim 11, the modified Wu method does not disclose that the step of providing of the massage comprises making at least one projection from among a plurality of projections, which are arranged corresponding to a part of the user body and capable of selectively protruding, protrude. 
In figures 5A-5C Zummer teaches that a massage device 10 comprises a plurality of projections 36/38 which are arranged corresponding to a certain part of the user body and capable of selectively protruding (the projections 36/38 are controlled to selectively protrude to provide a massage to alternate areas of the user’s foot, see col. 
The modified Wu device does not explicitly disclose that the massage device’s driver is controlled via user control information sent from the external device.
Rosenberg teaches that an external device transmits user control information to control a massage device 10 (projections 12/14/16 within the massage device 10 are controlled by the user’s input, the input being that of how much fluid a driver 27/28 provides to the projections 12/14/16, which is transmitted from a mobile phone, see para. [0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device and processor of the modified Wu device to control the driver of the massage device as taught by Rosenberg to allow the user to control the intensity of the massage provided by the massage unit’s plurality of projections, see para. [0038] of Rosenberg.
Regarding claim 12, the modified Wu method discloses that the step of making of at least one projection from among the plurality of projections 36/38 (of Zummer) 
Regarding claim 13, the modified Wu method discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of projections 36/38 (of Zummer), see col. 5, lines 49-64 of Zummer, but does not disclose that the massage unit comprises a driver configured to supply an electrorheological fluid (ER) fluid to the plurality of projections, and apply an electric field to a projection of the plurality of projections to be protruded from among the plurality of projections.
In figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an electrorheological fluid to the plurality of projections 12/14/16, and apply an electric field to a projection of the plurality of projections 12/14/16 to be protruded among the plurality of projections (the driver 27/28 allows electrorheological fluid to be supplied to the plurality of projections 12/14/16 via valves in the conduits 27 of the driver 27/28 and an electro/magnetic field generator 28 of the driver 27/28 applies an electric field to one or more of the plurality of projections 12/14/16 to have the selected projection or projections protrude, see paras. [0028]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu driver and fluid to supply an electrorheological fluid to the plurality of projections, and apply an electric field to a projection to be protruded among the plurality of projections as taught 
Regarding claim 14, the modified Wu method discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of projections 36/38 (of Zummer), see col. 5, lines 49-64 of Zummer, but does not disclose that the massage device comprises a driver configured to supply a magnetorheological fluid (MR) fluid to the plurality of projections, and apply a magnetic field to a projection the plurality of projections to be protruded from among the plurality of projections.
In figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an magnetorheological fluid to the plurality of projections 12/14/16, and apply a magnetic field to a projection to be protruded among the plurality of projections 12/14/16 (the driver 27/28 allows magnetorheological fluid to be supplied to the plurality of projections 12/14/16 via valves in the conduits 27 of the driver 27/28 and an electro/magnetic field generator 28 of the driver 27/28 applies a magnetic field to one or more of the plurality of projections 12/14/16 to have the selected projection or projections protrude, see paras. [0028]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu driver and fluid to supply an magnetorheological fluid to the plurality of projections, and apply a magnetic field to a projection to be protruded among the plurality of projections as taught by Rosenberg to rapidly protrude selected projection or projections, see paras. [0001] and [0027] of Rosenberg.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shafieloo, Martin, Rice et al, Zummer et al. and Rosenberg as applied to claim 4 above, and further in view of Molyneux et al. (2014/0165427 A1).
Regarding claim 5, the modified Wu device discloses that the massage device 10 (of Zummer) comprises a driver 34 (of Zummer) configured to supply fluid so that the plurality of projections 36/38 (of Zummer) can be varied in the protruding states, respectively, based on the user control information (the projections 36/38 are controlled by the driver 34 to selectively protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 49-67 and col. 6, lines 1-16 of Zummer; the supply of fluid to the projections being based on user control information, see para. [0038] of Rosenberg), but does not disclose a gate configured to selectively prevent the fluid from flowing into the driver corresponding to each of the plurality of projections.
	In figure 3 Molyneux teaches a gate 126 configured to selectively prevent the fluid from flowing in the driver corresponding to the plurality of projections 122/124 (the gate 126, which is electronically controlled by ECU 150, is actuated to prevent fluid flowing from a driver, connected to reservoir 124 but not shown in the figures, to the plurality of projections 122/124, see paras. [0030]-[0032] and [0035]-[0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Wu massage unit with the addition of a gate as taught by Molyneux to more accurately allow the plurality of projections to achieve a target pressure, see para. [0004] of Molyneux.
Response to Arguments
The arguments to newly added claim limitations in claims 1, 8 and 15 have been addressed in the above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potter et al. (2011/0055720 A1) is cited to show a device for suggesting therapy programs to a user based on sensed user data.
Horst et al. (2013/0165817 A1) is cited to show an orthosis with an accelerometer used to monitor a user’s gait.
Walsh et al. (2015/0173993 A1) is cited to show an orthosis with an accelerometer for sensing vibrations applied to a foot of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785